Exhibit 10.15

INDEMNIFICATION AGREEMENT

This INDEMNIFICATION AGREEMENT (as amended from time to time, this “Agreement”),
is made and entered into this __ day of __, 20__ (the “Effective Date”), by and
between American Outdoor Brands, Inc., a Delaware corporation (together with its
successors and assigns, the “Corporation”), and the undersigned (“Indemnitee”).

WHEREAS, it is essential to the Corporation that it be able to retain and
attract as directors and officers the most capable individuals available;

WHEREAS, increased corporate litigation has subjected directors and officers to
litigation risks and expenses, and the limitations on the availability and terms
and conditions of directors and officers liability insurance have made it
increasingly difficult for the Corporation to attract and retain as directors
and officers the most capable individuals available;

WHEREAS, the Corporation’s certificate of incorporation (as amended or amended
and restated from time to time, the “Certificate of Incorporation”), provides
that a director of the Corporation shall not be liable to the Corporation or its
stockholders for monetary damages for breach of fiduciary duty except to the
extent that such exemption from liability or limitation thereof is not permitted
by the General Corporation Law of the State of Delaware (the “General
Corporation Law”);

WHEREAS, the Corporation’s bylaws (as amended or amended and restated from time
to time, the “Bylaws”), provide for the indemnification of and advancement of
expenses to the Corporation’s directors and officers under certain
circumstances;

WHEREAS, under the General Corporation Law, the Certificate of Incorporation and
the Bylaws are not exclusive and the Corporation is permitted to make other or
additional indemnification and advancement agreements;

WHEREAS, to promote the Corporation’s ability to attract and retain qualified
individuals to serve as directors and officers of the Corporation, the
Corporation maintains, and will continue to attempt to maintain, directors’ and
officers’ liability insurance to protect the Corporation’s directors and
officers from certain liabilities;

WHEREAS, the Corporation desires that Indemnitee serve or continue to serve, as
applicable, as a director and/or officer, as applicable, of the Corporation;

WHEREAS, to further promote the Corporation’s ability to attract and retain
qualified individuals to serve as directors and officers of the Corporation, the
Corporation desires to provide Indemnitee with specific contractual assurance of
Indemnitee’s rights to indemnification and advancement of expenses to protect
against litigation risks and expenses (regardless, among other things, of any
change in the ownership of the Corporation or the composition of the Board of
Directors); and

WHEREAS, Indemnitee is relying upon the rights afforded under this Agreement in
accepting service or continuing to serve, as applicable, in Indemnitee’s
position as a director and/or officer, as applicable, of the Corporation.

NOW, THEREFORE, in consideration of the promises and the covenants contained
herein and for other good and valuable consideration, the receipt and adequacy
of which is hereby acknowledged, the Corporation and Indemnitee do hereby
covenant and agree as follows:



--------------------------------------------------------------------------------

1. Definitions.

(a) “Board of Directors” shall mean the Board of Directors of the Corporation.

(b) “Change in Control” shall mean (i) any merger, consolidation, share exchange
or business combination involving the Corporation or any Subsidiary (as defined
below), (ii) any sale, lease, exchange, transfer or other disposition in a
single transaction or a series of related transactions, of fifteen percent (15%)
or more of the assets of the Corporation and the Subsidiaries, taken as a whole,
(iii) any issuance, purchase or sale of shares of capital stock or other
securities representing fifteen percent (15%) or more of the voting power of the
capital stock or other securities of the Corporation or any Subsidiary,
including, without limitation, by way of tender or exchange offer, in a single
transaction or a series of related transactions, (iv) any liquidation,
dissolution or winding up of the Corporation, or (v) any change in the
composition of a majority of the Board of Directors in a single transaction or a
series of related transactions, unless, in each case, such transaction described
in subsections (i)—(v) hereof was adopted and approved by the members of the
Board of Directors (or new or additional members of the Board of Directors
nominated or approved by such directors) in office at the Effective Date.

(c) “Corporate Status” describes the status of an individual who is serving or
has served (i) as a director or officer of the Corporation, (ii) in any capacity
or service with respect to any employee benefit plan of the Corporation or any
one or more of the Subsidiaries, (iii) as a director, officer, manager, general
partner, trustee, employee, or agent of any Subsidiary at the request of the
Corporation while a director or officer of the Corporation, or (iv) as a
director, officer, manager, general partner, trustee, employee, or agent of any
other Entity at the request of the Corporation while a director or officer of
the Corporation.

(d) “Court of Chancery” shall mean the Court of Chancery of the State of
Delaware.

(e) “Entity” (and more than one, “Entities”) shall mean any corporation, limited
liability company, partnership (including, without limitation, any general,
limited or limited liability partnership), joint venture, trust, enterprise,
non-profit entity, foundation, association, organization or other legal entity.

(f) “Expenses” shall mean all fees, costs and expenses reasonably incurred in
connection with any Proceeding (as defined below) or any claim, issue or matter
involved in any Proceeding, including, without limitation, reasonable attorneys’
fees, disbursements and retainers, fees, costs, expenses and disbursements of
experts or expert witnesses, private investigators and professional advisors
(including, without limitation, accountants and investment bankers), court
costs, transcript costs, travel expenses (including, without limitation, the
travel expenses of experts or expert witnesses, private investigators and
professional advisors), duplicating, printing and binding costs, telephone and
fax transmission charges, postage, delivery services, secretarial services and
other disbursements and expenses.

(g) “Liabilities” shall mean liabilities, judgments, damages, losses, penalties,
excise taxes, fines and amounts paid in settlement.

(h) “Proceeding” shall mean any threatened, pending or completed claim, action,
suit, proceeding, litigation, arbitration, mediation, alternate dispute
resolution process, investigation, administrative hearing, or appeal, whether
civil, criminal, administrative, arbitrative or investigative, whether formal or
informal, including, without limitation, a judicial proceeding initiated by
Indemnitee pursuant to Section 11 of this Agreement to enforce Indemnitee’s
rights under this Agreement.

 

2



--------------------------------------------------------------------------------

(i) “Subsidiary” (and more than one, “Subsidiaries”) shall mean any Entity in
which the Corporation owns (beneficially or of record) at least fifty percent
(50%) of the voting power of the capital stock or other securities of such
Entity.

2. Services of Indemnitee. In consideration of the Corporation’s covenants and
obligations hereunder, Indemnitee agrees to serve or continue to serve, as
applicable, as a director and/or officer, as applicable, of the Corporation.
This Agreement, however, shall not impose any obligation on Indemnitee or the
Corporation to continue Indemnitee’s service to the Corporation beyond any
period otherwise required by applicable law or by other agreements or
commitments of Indemnitee or the Corporation, if any.

3. Agreement to Indemnify and Hold Harmless. Subject to the exceptions contained
in Section 4 of this Agreement, if Indemnitee is or was a party to, or is or was
threatened to be made a party to, or is or was otherwise involved (as a
deponent, witness or otherwise) in, any Proceeding or any claim, issue or matter
involved in any Proceeding by reason of Indemnitee’s Corporate Status,
Indemnitee shall, to the fullest extent permitted by applicable law, be
indemnified and held harmless by the Corporation against all Expenses and
Liabilities actually and reasonably incurred or paid by or on behalf of
Indemnitee in connection with such Proceeding or such claim, issue or matter
(referred to herein as “Indemnifiable Expenses” and “Indemnifiable Liabilities,”
respectively, and collectively as “Indemnifiable Amounts”).

4. Exceptions to Indemnification. Indemnitee shall be entitled to the
indemnification provided in Section 3 of this Agreement in all circumstances
other than the following:

(a) If indemnification is sought by Indemnitee under Section 3 of this Agreement
and it has been adjudicated finally by a court of competent jurisdiction
evidenced by a final nonappealable order that, in connection with any Proceeding
or any claim, issue or matter involved in any Proceeding out of which the claim
for indemnification hereunder has arisen, (i) Indemnitee failed to act in good
faith and in a manner Indemnitee reasonably believed to be in or not opposed to
the best interests of the Corporation, or (ii) with respect to any criminal
Proceeding, Indemnitee had reasonable cause to believe that Indemnitee’s conduct
was unlawful, Indemnitee shall not be entitled to indemnification of
Indemnifiable Amounts hereunder with respect to such Proceeding or such claim,
issue or matter, as applicable;

(b) If indemnification is sought by Indemnitee under Section 3 of this Agreement
and it has been adjudicated finally by a court of competent jurisdiction
evidenced by a final nonappealable order that Indemnitee is liable to the
Corporation with respect to any Proceeding by or in the right of the Corporation
to procure a judgment in its favor by reason of Indemnitee’s Corporate Status or
any claim, issue or matter involved in any such Proceeding out of which the
claim for indemnification under this Agreement has arisen, Indemnitee shall not
be entitled to Indemnifiable Amounts under this Agreement with respect to such
Proceeding or such claim, issue or matter, as applicable, unless the Court of
Chancery or the court in which such Proceeding was brought shall determine upon
application that, despite the adjudication of liability, but in view of all the
circumstances of the case, Indemnitee is fairly and reasonably entitled to
indemnity for such Indemnifiable Amounts which the Court of Chancery or such
other court shall deem proper; and

(c) If indemnification is sought by Indemnitee under Section 3 of this Agreement
and the Corporation reasonably determines that indemnification of Indemnitee
would violate the securities laws of the United States.

 

3



--------------------------------------------------------------------------------

For purposes of this Section 4, including, without limitation and to the fullest
extent permitted by applicable law, in the court adjudication contemplated by
this Section 4, Indemnitee shall be deemed to have acted in good faith and in a
manner Indemnitee reasonably believed to be in or not opposed to the best
interests of the Corporation, or with respect to any criminal Proceeding,
without reasonable cause to believe that Indemnitee’s conduct was unlawful, if
Indemnitee’s act or omission is based, in good faith, upon (i) the records of
the Corporation, (ii) such information, opinions, reports or statements
presented to the Corporation, the Board of Directors or any committee of the
Board of Directors by any of the Corporation’s officers, employees, directors,
other committees of the Board of Directors, legal counsel, professional
advisors, experts or any other person as to matters Indemnitee reasonably
believes are within such other person’s professional or expert competence and
who has been selected with reasonable care by or on behalf of the Corporation,
and/or (iii) such information, opinions, reports or statements presented to an
Entity for which Indemnitee has Corporate Status or such Entity’s officers,
employees, directors, committees of such Entity’s board of directors, managers,
general partners, trustees, legal counsel, professional advisors, experts or any
other person as to matters Indemnitee reasonably believes are within such other
person’s professional or expert competence and who has been selected with
reasonable care by or on behalf of such Entity.

5. Procedure for Indemnification of Indemnifiable Amounts.

(a) Indemnitee shall, following the final adjudication by a court of competent
jurisdiction evidenced by a final nonappealable order, submit to the Corporation
a written claim specifying the Indemnifiable Amounts for which Indemnitee seeks
indemnification under Section 3 of this Agreement and the basis for such claim.
At the reasonable request of the Corporation, Indemnitee shall furnish such
documentation and information as are reasonably available to Indemnitee and
necessary to establish that Indemnitee is entitled to indemnification hereunder,
and the Corporation shall pay any fees, costs and expenses, including, without
limitation, reasonable attorneys’ fees, disbursements and retainers,
duplicating, printing and binding costs, telephone and facsimile transmission
charges, postage, delivery services, secretarial services and other
disbursements and expenses actually and reasonably incurred by Indemnitee in
furnishing such documentation and information. Notwithstanding the foregoing,
Indemnitee shall not be required to furnish documentation or information where
the provision of such documentation or information by Indemnitee reasonably
could be expected to (i) result in the loss of the attorney-client privilege or
similar privilege or protection, (ii) be prohibited by applicable law, or
(iii) be prohibited by the terms of any agreement to which Indemnitee is a
party.

(b) Subject to Section 4 of this Agreement, the Corporation shall pay such
Indemnifiable Amounts to Indemnitee within thirty (30) calendar days after
receipt of such written claim.

6. Indemnification for Expenses of a Participant. Notwithstanding any other
provision of this Agreement, to the extent that Indemnitee is or was, by reason
of his Corporate Status, a participant (as a deponent, witness or otherwise) in
any Proceeding to which Indemnitee is or was not a party or is or was not
threatened to be made a party, Indemnitee shall be indemnified as provided in
Section 3 of this Agreement.

7. Indemnification for Expenses of a Party Who is Wholly or Partly Successful.

(a) Notwithstanding any other provision of this Agreement, and without limiting
any such provision, to the extent that Indemnitee is or was, by reason of
Indemnitee’s Corporate Status, a party to and is or was successful, on the
merits or otherwise, as to any Proceeding or any claim, issue or matter involved
in any Proceeding, Indemnitee shall be indemnified against all Expenses actually
and reasonably incurred with respect to such Proceeding or such claim, issue or
matter, as applicable. In furtherance and not in limitation of the foregoing,
and by way of further explanation, if Indemnitee is not wholly successful in
such Proceeding but is successful, on the merits or otherwise, as to one or more
but less than all claims, issues or matters involved in such Proceeding, the
Corporation shall indemnify Indemnitee against all Expenses with respect to each
successfully resolved claim, issue or matter.

 

4



--------------------------------------------------------------------------------

(b) For purposes of this Section 7, “successful” shall, to the fullest extent
permitted by applicable law, include, but not be limited to, (i) a termination,
withdrawal or dismissal (with or without prejudice) of any Proceeding or any
claim, issue or matter involved in any Proceeding, without any express finding
of liability or guilt against Indemnitee, (ii) the expiration of one hundred
twenty (120) days after the making of any claim or threat of any Proceeding
without the institution of same and without the entering into of any settlement
or compromise with respect to such claim or threat, or (iii) the entering into
of any settlement or compromise with respect to any Proceeding or any claim,
issue or matter involved in any Proceeding pursuant to which Indemnitee is
obligated to pay or is found liable for an amount less than $15,000.

8. Effect of Certain Resolutions; Waiver of Right of Contribution Against
Indemnitee. Neither the termination of any Proceeding or any claim, issue or
matter involved in any Proceeding by judgment, order, settlement, conviction, or
upon a plea of nolo contedere or its equivalent, nor the failure of the
Corporation to award indemnification or to determine that indemnification is
payable, shall create a presumption that Indemnitee is not entitled to
indemnification under this Agreement. The Corporation hereby waives, to the
fullest extent permitted by applicable law, any right of contribution that it
may have against Indemnitee with respect to any Proceeding or any claim, issue
or matter involved in any Proceeding in which the Corporation and Indemnitee are
jointly liable.

9. Agreement to Advance Expenses; Conditions. The Corporation shall pay to
Indemnitee, all Expenses actually and reasonably incurred by Indemnitee in
connection with any Proceeding or any claim, issue or matter involved in any
Proceeding, including, without limitation, a Proceeding by or in the right of
the Corporation and a Proceeding to enforce indemnification and advancement
rights under this Agreement, in advance of the final disposition of such
Proceeding or such claim, issue or matter, if Indemnitee furnishes the
Corporation with a written undertaking to repay the amount of such Expenses
advanced to Indemnitee if it is finally determined by a court of competent
jurisdiction evidenced by a final nonappealable order that Indemnitee is not
entitled under Section 3 of this Agreement to indemnification with respect to
such Expenses. To the fullest extent permitted by applicable law, such
undertaking shall be an unlimited general obligation of Indemnitee, shall be
accepted by the Corporation without regard to the financial ability of
Indemnitee to make repayment, and shall in no event be required to be secured.

10. Procedure for Advancement of Expenses. Indemnitee shall submit to the
Corporation a written claim specifying the Expenses for which Indemnitee seeks
advancement under Section 9 of this Agreement, and the basis for such claim,
together with documentation evidencing that Indemnitee has actually and
reasonably incurred such Expenses. Notwithstanding the foregoing, Indemnitee
shall not be required to furnish documentation or information where the
provision of such documentation or information by Indemnitee reasonably could be
expected to (i) result in the loss of the attorney-client privilege or similar
privilege or protection, (ii) be prohibited by applicable law, or (iii) be
prohibited by the terms of any agreement to which Indemnitee is a party. The
Corporation shall advance such Expenses to Indemnitee or on behalf of Indemnitee
within thirty (30) calendar days after receipt of such written claim and
documentation.

 

5



--------------------------------------------------------------------------------

11. Remedies of Indemnitee.

(a) Right to Petition Court. In the event that Indemnitee submits to the
Corporation a written claim for indemnification of Indemnifiable Amounts under
Sections 3 and 5 of this Agreement or submits to the Corporation a written claim
for advancement of Expenses under Sections 9 and 10 of this Agreement, and the
Corporation fails to make such indemnification or advancement, as applicable,
pursuant to the terms of this Agreement, Indemnitee may petition the Court of
Chancery to enforce the Corporation’s obligations under this Agreement.

(b) Burden of Proof. In any judicial proceeding brought under Section 11(a) of
this Agreement, the Corporation shall have the burden of proving that Indemnitee
is not entitled to indemnification of Indemnifiable Amounts or advancement of
Expenses, as applicable, under Section 3 of this Agreement.

(c) Expenses. The Corporation agrees to reimburse Indemnitee in full for any
Expenses actually and reasonably incurred by Indemnitee in connection with
investigating, preparing for, litigating, defending, prosecuting or settling any
judicial proceeding brought by Indemnitee under Section 11(a) of this Agreement,
except where such judicial proceeding or any claim, issue or matter involved
therein is adjudicated finally by a court of competent jurisdiction evidenced by
a final nonappealable order in favor of the Corporation.

(d) Validity of Agreement. The Corporation shall be precluded from asserting in
any Proceeding, including, without limitation, any judicial proceeding under
Section 11(a) of this Agreement, that the provisions of this Agreement are not
valid, binding and enforceable or that there is insufficient consideration for
this Agreement and shall stipulate in such judicial proceeding that the
Corporation is bound by all the provisions of this Agreement.

(e) Failure to Act Not a Defense. The failure of the Corporation (including,
without limitation, the Board of Directors or any committee thereof, independent
legal counsel, or the Corporation’s stockholders) to make a determination
concerning the permissibility of the indemnification of Indemnifiable Amounts
shall not be a defense in any judicial proceeding brought under Section 11(a) of
this Agreement, and shall not create a presumption that such indemnification is
not permissible under this Agreement.

12. Notice By Indemnitee; Defense of the Underlying Proceeding.

(a) Notice by Indemnitee. Indemnitee agrees to notify the Corporation promptly
in writing upon being served with any summons, citation, subpoena, complaint,
indictment, information, or other document relating to any Proceeding or any
claim, issue or matter involved in any Proceeding which may result in the
indemnification of Indemnifiable Amounts or the advancement of Expenses under
this Agreement; provided, however, that the failure to give any such notice
shall not disqualify Indemnitee from the right, or otherwise affect in any
manner any right of Indemnitee, to receive indemnification of Indemnifiable
Amounts or advancement of Expenses under this Agreement, except to the extent
the Corporation is materially prejudiced thereby.

(b) Defense by Corporation. Subject to the provisions of the last sentence of
this Section 12(b) and of Section 12(c) of this Agreement, the Corporation shall
have the right to defend Indemnitee in any Proceeding or any claim, issue or
matter involved in any Proceeding which may give rise to the indemnification of
Indemnifiable Amounts under this Agreement; provided, however, that the
Corporation shall notify Indemnitee of any such decision to defend within ten
(10) calendar days of the Corporation’s receipt of notice of any such Proceeding
or such claim, issue or matter under Section 12(a) of this Agreement. The
Corporation shall not, without the prior written consent of Indemnitee, consent
to the entry of any judgment against Indemnitee or enter into any settlement or
compromise which (i) includes an admission of fault of Indemnitee, or (ii) does
not include, as an unconditional term thereof, the full release of Indemnitee
from all liability in respect of such Proceeding or such claim, issue or matter,
which release shall be in form and substance reasonably satisfactory to
Indemnitee. This Section 12(b) shall not apply to a Proceeding or any claim,
issue or matter involved in a Proceeding brought by Indemnitee under
Section 11(a) of this Agreement or pursuant to Section 20 of this Agreement.

 

6



--------------------------------------------------------------------------------

(c) Indemnitee’s Right to Counsel. Notwithstanding the provisions of
Section 12(b) of this Agreement, (i) if in a Proceeding or a claim, issue or
matter involved in a Proceeding to which Indemnitee is a party by reason of
Indemnitee’s Corporate Status, (A) Indemnitee reasonably concludes that he or
she may have separate defenses or counterclaims to assert with respect to such
Proceeding or such claim, issue or matter which are inconsistent with the
position of other defendants in such Proceeding or such claim, issue or matter,
as applicable, or (B) a conflict of interest or potential conflict of interest
exists between Indemnitee and the Corporation, or (ii) if the Corporation fails
to assume the defense of such Proceeding or such claim, issue or matter in a
timely manner, Indemnitee shall be entitled to be represented by separate legal
counsel, which shall represent other persons similarly situated, of Indemnitee’s
and such other persons’ choice and reasonably acceptable to the Corporation at
the expense of the Corporation. In addition, if the Corporation fails to comply
with any of its obligations under this Agreement or in the event that the
Corporation or any other Entity or individual takes any action to declare this
Agreement void or unenforceable, or institutes any Proceeding or any claim,
issue or matter involved in any Proceeding to deny or to recover from Indemnitee
the benefits intended to be provided to Indemnitee under this Agreement, except
with respect to any Proceeding or any claim, issue or matter involved in any
Proceeding that is resolved in favor of the Corporation, Indemnitee shall have
the right to retain counsel of Indemnitee’s choice, at the expense of the
Corporation, to represent Indemnitee in connection with any such matter.

(d) Consent to Judgment or Settlement or Compromise by Indemnitee. Indemnitee
shall not, without the prior written consent of the Corporation (which consent
shall not be unreasonably withheld or delayed), consent to the entry of any
judgment against Indemnitee or consent to or enter into any settlement or
compromise with respect to any Proceeding or any claim, issue or matter involved
in any Proceeding with respect to which the Corporation may have indemnification
or advancements obligations to Indemnitee under this Agreement. The Corporation
shall have no obligation to indemnify Indemnitee under this Agreement with
respect to any Proceeding or any claim, issue or matter involved in any
Proceeding for which a judgment, settlement or compromise is consented to or
entered into by Indemnitee without the prior written consent of the Corporation
(which consent shall not be unreasonably withheld or delayed).

13. Representations and Warranties of the Corporation. The Corporation hereby
represents and warrants to Indemnitee as follows:

(a) Authority. The Corporation has all necessary power and authority to enter
into, and be bound by the terms of, this Agreement, and the execution, delivery
and performance of the undertakings contemplated by this Agreement have been
duly authorized by the Corporation.

(b) Enforceability. This Agreement, when executed and delivered by the
Corporation in accordance with the provisions hereof, shall be a legal, valid
and binding obligation of the Corporation, enforceable against the Corporation
in accordance with its terms, except as such enforceability may be limited by
applicable bankruptcy, insolvency, moratorium, reorganization or similar laws
affecting the enforcement of creditors’ rights generally or equitable
principles.

14. Insurance. The Corporation shall, to the maximum extent available, cover
Indemnitee under any insurance policy secured for the directors and officers of
the Corporation or any other Entity for which Indemnitee has Corporate Status.

 

7



--------------------------------------------------------------------------------

15. Contract Rights Not Exclusive. The rights to indemnification of
Indemnifiable Amounts and advancement of Expenses provided by this Agreement
shall be in addition to, but not exclusive of, any other rights which Indemnitee
may have at any time under applicable law or the Certificate of Incorporation or
Bylaws, or any other agreement, vote of stockholders or directors (or a
committee of directors), or otherwise, both as to action (or inaction) in
Indemnitee’s official capacity and as to action (or inaction) in any other
capacity as a result of Indemnitee’s serving as a director and/or officer, as
applicable, of the Corporation.

16. Successors. This Agreement shall be (a) binding upon all successors and
assigns of the Corporation (including, without limitation, to the fullest extent
permitted by applicable law, any transferee of all or a substantial portion of
the business, stock and/or assets of the Corporation and any direct or indirect
successor to the Corporation by merger or consolidation or otherwise by
operation of law), and (b) binding on and shall inure to the benefit of the
heirs, personal representatives, executors and administrators of Indemnitee. To
the fullest extent permitted by applicable law, the Corporation shall cause any
successor to the business, stock and/or assets of the Corporation or the direct
or indirect successor to the Corporation by merger or consolidation or otherwise
by operation of law to assume and agree to perform this Agreement in the same
manner as if no such succession had taken place. This Agreement shall continue
for the benefit of Indemnitee and the heirs, personal representatives, executors
and administrators of Indemnitee after Indemnitee has ceased to have Corporate
Status.

17. Other Sources; Subrogation. The Corporation’s obligation to indemnify or
advance expenses to Indemnitee, if any, under this Agreement shall be reduced by
the amount Indemnitee may receive, as indemnification or advancement of expenses
from any other Entities or individuals or any insurance policy. In the event of
any indemnification of Indemnifiable Amounts or advancement of Expenses by the
Corporation under this Agreement, the Corporation shall, to the fullest extent
permitted by applicable law, be subrogated to the extent of such indemnification
or advancement to all of the rights of contribution or recovery of Indemnitee
against other Entities or individuals and have a right of contribution against
such other Entities or individuals, and, in furtherance thereof, Indemnitee
shall take, at the request of the Corporation, all reasonable action necessary
to secure such rights, including, without limitation, securing the execution and
delivery by such other Entities or individuals of an agreement as to the
division of indemnification and advancement liabilities as between such other
Entities or individuals and the Corporation, in a manner reasonably acceptable
to the Corporation prior to the payment by the Corporation of any such
Indemnifiable Amounts or Expenses and/or the execution and delivery of such
documents as are reasonably necessary to enable the Corporation to bring any
action, suit or proceeding to enforce such rights.

18. Governing Law; Consent to Jurisdiction. This Agreement shall be governed by
and construed and enforced under the laws of the State of Delaware, without
giving effect to the provisions thereof relating to conflicts of law. To the
fullest extent permitted by applicable law, the Corporation and Indemnitee
hereby (a) irrevocably consent and submit to the personal jurisdiction of the
Court of Chancery, (b) waive any claim of improper venue or any claim that the
Court of Chancery is an inconvenient forum and (c) appoint, to the extent that
it or he/she is not otherwise subject to service of process in the State of
Delaware, Registered Agent Solutions, Inc. (or such other registered agent at
such other registered office in the State of Delaware listed in the records of
the Secretary of State of the State of Delaware as the Corporation’s agent for
service of process in the State of Delaware), as agent for service of process in
the State of Delaware. To the fullest extent permitted by applicable law, the
Corporation and Indemnitee hereby agree that the mailing of process and other
papers in connection with any such judicial proceeding in the manner provided in
Section 22 of this Agreement or in such other manner as may be permitted by
applicable law, shall be valid and sufficient service thereof.

 

8



--------------------------------------------------------------------------------

19. Severability. Whenever possible, each provision of this Agreement shall be
interpreted in such a manner as to be effective and valid under applicable law,
but if any provision of this Agreement, or any clause thereof, shall be
determined by a court of competent jurisdiction to be illegal, invalid or
unenforceable, in whole or in part, such provision or clause shall be limited or
modified in its application to the minimum extent necessary to make such
provision or clause valid, legal and enforceable, and the remaining provisions
and clauses of this Agreement shall remain fully enforceable and binding on the
Corporation and Indemnitee.

20. Indemnitee as Plaintiff. Notwithstanding any other provision of this
Agreement, but except as provided in Section 11 of this Agreement and in the
next sentence, Indemnitee shall not be entitled to indemnification of
Indemnifiable Amounts or advancement of Expenses with respect to any Proceeding
or any claim, issue or matter involved in any Proceeding brought by Indemnitee
against the Corporation, any Subsidiary, or any director, manager, general
partner or officer of the Corporation or any such Subsidiary, prior to a Change
in Control, unless the commencement of such Proceeding or such claim, issue or
matter by Indemnitee was authorized in the specific case by the Board of
Directors. This Section 20 shall not apply to (a) affirmative defenses asserted
by Indemnitee or any compulsory counterclaims required to be made by Indemnitee
in any Proceeding or with respect to any claim, issue or matter involved in any
Proceeding brought against Indemnitee, or (b) any Proceeding or any claim, issue
or matter involved in any Proceeding brought by Indemnitee against the
Corporation, any Subsidiary, or any director, manager, general partner or
officer of the Corporation or any such Subsidiary, from and after a Change in
Control.

21. Modification and Waiver. No supplement, modification or amendment of this
Agreement shall be binding unless executed in writing by both the Corporation
and Indemnitee. Notwithstanding any other provision of this Agreement or any
provision of applicable law to the contrary, to the fullest extent permitted by
applicable law, no supplement, modification or amendment of this Agreement shall
adversely affect any right or protection of Indemnitee in respect of any act or
omission occurring prior to the time of such supplement, modification or
amendment. No waiver of any of the provisions of this Agreement shall be deemed
or shall constitute a waiver of any other provisions of this Agreement (whether
or not similar), nor shall such waiver constitute a continuing waiver.

22. General Notices. All notices, requests, demands and other communications
hereunder shall be in writing and shall be deemed to have been duly given
(a) when delivered by hand, (b) when transmitted by facsimile or email and
receipt is acknowledged, or (c) if mailed by certified or registered mail with
postage prepaid, on the third (3rd) business day after the date on which it is
so mailed, in each case, to such address as may have been furnished by any party
to the other party.

23. Termination. This Agreement shall terminate as of the later of (a) ten (10)
years after Indemnitee ceases to serve as a director and/or officer, as
applicable, of the Corporation, or (b) one (1) year after the final adjudication
by a court of competent jurisdiction evidenced by a final non-appealable order
with respect to any Proceeding or any claim, issue or matter involved in any
Proceeding in respect of which Indemnitee is granted rights of indemnification
of Indemnifiable Amounts or advancement of Expenses under this Agreement.

24. Counterparts. This Agreement may be executed in one or more counterparts
(including, without limitation, by facsimile or email transmission that includes
a copy of the sending party’s signature), in which event, all of said
counterparts shall be deemed to be originals of this Agreement.

[Signature Page Follows]

 

9



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have made and entered into this
Indemnification Agreement as of the Effective Date.

 

THE CORPORATION: AMERICAN OUTDOOR BRANDS, INC.

 

Name:

Title: INDEMNITEE:

 

Name:

Signature Page to Indemnification Agreement